Name: 86/203/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund for the financial year 1984
 Type: Decision
 Subject Matter: nan
 Date Published: 1986-06-04

 Avis juridique important|31986D020386/203/EEC: Decision of the European Parliament of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund for the financial year 1984 Official Journal L 150 , 04/06/1986 P. 0028 - 0028*****DECISION OF THE EUROPEAN PARLIAMENT of 18 April 1986 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund for the financial year 1984 (86/203/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the first ACP-EEC Convention of LomÃ © (1), - having regard to the balance sheets and accounts of the European Development Funds for the 1984 financial year (COM(85) 207 final), - having regard to the Court of Auditors' report on the financial year 1984 accompanied by the replies of the institutions (2), - having regard to the Council recommendation concerning the granting of this discharge (Doc. C 2-4/86), - whereas the Treaty of 22 July 1975 empowers the European Parliament to grant a discharge in respect of the financial activities of the Community, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-10/86), 1. Grants the Commission a discharge in respect of the financial management of the fourth European Development Fund in the financial year 1984 on the basis of the following amounts: Revenue 16 899 219 ECU Expenditure 185 253 794 ECU 2. Presents its remarks in the resolution accompanying this Decision; 3. Instructs its President to forward this Decision and the resolution containing its remarks to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to arrange for its publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // Enrico VINCI // Pierre PFLIMLIN (1) OJ No L 25, 30. 1. 1976, p. 1. (2) OJ No C 326, 16. 12. 1985, p. 1.